SAMUEL, Judge.
This is a plaintiff motion to dismiss an appeal taken by the defendant.
The motion alleges the appeal was taken from a judgment which maintained an exception of no right of action filed by the plaintiff to a reconventional demand filed by the defendant. The sole argument in support of the motion to dismiss is that the appellant has failed to file a brief despite the fact that it obtained two extensions of time in which to do so and those extensions have expired. We do not agree with that argument.
At this time, the penalty for failure to file an appellant brief timely is not dismissal of the appeal.1 As provided by current Rule IX, Section 11, Uniform Rules — Courts of Appeal, the sole penalty for failure to file briefs timely is forfeiture of “. . . the right of the party, so failing, to orally argue the case before the court.”
For the reasons assigned, the motion to dismiss the appeal is denied.
MOTION DENIED.

. The Third Circuit appears to have a different rule.